DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The arguments filed on 2/9/2022 is persuasive and puts the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the arguments.
Claims 1-15 are allowable. The restriction requirement elected Group 1 directed towards claims 1-15 without traverse, as set forth in the Office action mailed on 2/20/2018, has been reconsidered in view of the allowability of claims to the elected invention.  This application is in condition for allowance except for the presence of claims 16-20, which are directed to a nonelected group without traverse. 
Claims 16-20 are not eligible for rejoinder. The reason are listed below:
1. Claim 16 does not require all the limitation of the allowable claim 1.
2. The method of claim 16 is not allowable and does not inevitably produce a structure which would be allowable; therefore, claim 16 is not in condition for allowance.
MPEP 821.04, “In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined.”
Claims 16-20 are cancelled. 
Pan (US Pub No. 2009/0038678) in view of Youtsey (US Pub No. 2010/0126573), Kamimura (JP04223378, Machine translation), Koike (US Pub No20180097128) and Leidholm (US Pub No.  2008/0308148) are the closest prior art.

Youtsey et al. teaches a semiconductor region [210, 220, 230, Fig. 2, 0024] having an emitter region and a base region [Fig. 8B, 0054]; a topside contact [240, Fig. 2, 0028] disposed on an illuminated top surface of the semiconductor region [Fig. 2, 0024]; 
Kamimura et al. teaches a semiconductor layer 1 which comprises a through hole 11, and a electrode [2 and 5, Fig. 1, [0007]] which goes through the through hole and directly contacts a top surface of the semiconductor layer [Fig. 1].
	Koike et al. teaches a solder layer 6 between electrode 5 and an interface layer 3 [0023] in order to provide higher adhesion [0028].
Leidholm et al. teaches electrical connection 512 may be formed through a process of drilling a blind hole through the back plane 510 and the insulating layer 508 to the bottom electrode and filling the blind hole with an electrically conductive material such as a solder or conductive adhesive.
Modified Pan et al. teaches the structural limitations of the claim, but does not teach the limitation of  “a semiconductor region having an emitter region and a base region; a topside contact disposed directly on an illuminated top surface of the semiconductor region; a bottom backside contact disposed on a portion of a bottom surface of the semiconductor region base region facing away from the top surface of the semiconductor region; and a via hole extending through the bottom backside contact and the semiconductor region allowing access to a bottom surface of the topside contact from a backside portion of the thin film photovoltaic device, the via hole having an open end and a closed end with a portion of the bottom surface of the topside contact forming at least a portion of the closed end.”
The references would not have been obvious to combine with the teaching of modified Pan et al. without invoking impermissible hindsight from knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper.

Therefore; claims 1-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726